Citation Nr: 1146661	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  05-28 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.

2.  Entitlement to service connection for a low back disorder, to include lumbar spine degenerative disc disease.

3.  Entitlement to service connection for right great toe osteomyelitis.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for fifth and eighth rib fracture residuals.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans (DAV)

WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from March 1952 to February 1955 and from July 1957 to July 1960.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated in October 2002, August 2003, and November 2004 issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

In January 2004, the Veteran presented testimony pertinent to the issues on appeal at a hearing before a Decision Review Officer at the RO.  He also testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the RO in May 2011.  The hearing transcripts are associated with the claims file.

Although the Veteran did not identify the issue involving entitlement to a TDIU as one he wished to appeal on his substantive appeal (VA Form 9) received in September 2005, the issue was included in the February 2007 and July 2007 Supplemental Statements of the Case (SSOCs) and was among the issues listed on the RO's Appeal Certification Worksheet.  Also, prior to the Board hearing, the Veteran acknowledged that he did not include entitlement to a TDIU on his substantive appeal because he had been advised by a DAV service officer at that time that he did not meet the schedular criteria due to his combined disability rating of 40 percent; however, he wanted to continue to pursue a TDIU. 

His representative had previously written in August 2007 that the Veteran wanted to continue all issues on appeal, and included entitlement to a TDIU among the issues listed.  Because the RO has taken actions to indicate to the Veteran that this issue is on appeal and the Veteran has expressed a desire to continue his appeal with respect to a TDIU, the requirement that there be a timely substantive appeal is deemed waived in this case.  See Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

Further, upon review of the record, the Board notes that service connection for right knee strain and rheumatoid arthritis was previously denied in a June 1990 rating decision.  However, because the record does not reflect that the Veteran received notice of the decision or his appellate rights with regard to the decision, the rating decision is not final.  38 C.F.R. § 20.302, 20.1103 (2011).  Thus, the Veteran's claims for a right knee disorder and rheumatoid arthritis have properly been considered by the RO as original claims rather than requests to reopen previously denied claims.  

The Board also received additional evidence from the Veteran at the May 2011 hearing, which was accompanied by a waiver of his right to initial consideration by the RO.  38 C.F.R. §§ 19.9, 20.1304(c).  Accordingly, the Board will consider the new evidence in the first instance in its adjudication herein.        

The issues of: (1) entitlement to service connection for rheumatoid arthritis; (2) entitlement to service connection for lumbar spine degenerative disc disease; (3) entitlement to service connection for right great toe osteomyelitis; (4) entitlement to service connection for a right knee disorder; and (5) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) are devoid of complaints, findings, or treatment for any fracture involving the ribs.

2.  Based upon the evidentiary record, the Veteran's account of having suffered from rib fractures during his period of active military service is not deemed credible.  

3.  The preponderance of the evidence weighs against a finding that the Veteran currently suffers from fracture residuals of the fifth and eighth ribs which had their onset in service or are otherwise causally related to service, to include any event or incident therein.  


CONCLUSION OF LAW

The Veteran's claimed fifth and eighth rib fracture residuals were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case or SSOC.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based upon the factors discussed herein, that no prejudicial or harmful error has been demonstrated in this case.

In a notice letter dated in April 2003, the Veteran was informed of the evidence needed to establish entitlement to service connection for his claimed rib fracture residuals.  He was also advised regarding what evidence VA would make reasonable efforts to obtain on his behalf in support of his claim.  

In particular regard to Dingess notice requirements, the Veteran was advised to send the requested information and evidence within one year of the date of the April 2003 notice letter so that VA could pay him from the date his claim was received if he was determined to be entitled to the claimed benefits.   Although the Veteran was not also advised of the disability rating element in the April 2003 notice letter, the notice defect is moot because the Veteran's claim is being denied for reasons explained below, and no disability rating will be assigned.   

Moreover, the record reflects that the Veteran has been provided with a copy of the above rating decisions, the August 2005 SOC, and the February 2007 and July 2007 SSOCs, which included discussion of the facts of the claim, pertinent laws and regulations, notification of the bases of the decision, and a summary of the evidence considered to reach the decision.  

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information is needed. 

Regarding VA's statutory duty to assist in claims development, the Board notes that the Veteran's service treatment records (STRs) are included in the claims folder. 

In addition, post-service treatment records adequately identified as relevant to the claim have been submitted or otherwise obtained, to the extent possible, and are associated with the claims folder.  Because the Veteran has reported receipt of Social Security retirement benefits, no records from the Social Security Administration (SSA) are of record and no request for such records is needed because there is no reasonable possibility that they would aid in the substantiation of the Veteran's disability claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  

The Board notes that the RO did not obtain a medical examination or medical opinion with respect to the claim seeking service-connection for fracture residuals of the fifth and eighth ribs.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence which "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Upon review of the record, the Board finds that no medical examination or medical opinion is needed as to the issue decided herein.  As will be explained below, there is no indication that the Veteran's rib fracture residuals had their onset during the Veteran's active service, and the Board does not find the Veteran's account of having suffered from rib fractures in service to be credible.  Further, there is no credible evidence competently linking the Veteran's claimed rib fracture residuals to service.  Thus, a remand for an examination and/or opinion is not necessary to decide the claim.  Because the evidentiary record provides no basis to grant this claim as will be explained in greater detail below, and in fact contains ample evidence against the claim, the Board finds no basis to remand this issue for a VA examination and/or to obtain a medical opinion.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  In view of the foregoing, the Board will proceed with appellate review.  

II.  Service Connection

The Veteran essentially contends that he fractured two ribs while riding in the back of an ambulance after having suffered from a back injury in July 1952, which was reportedly during his period of basic training.  See January 2003 VA Form 21-4138; see also hearing transcript, page 8.  He reportedly received treatment for the fractured ribs in service.  See hearing transcript, page 9.        

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  

The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57. 

A combat veteran is entitled to have his statements as to injuries he sustained in a combat setting accepted, under 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  That law does not by itself, however, establish a basis for the grant of service-connected disability benefits.  The claimant is still required to meet other evidentiary burdens as to service connection, such as whether there is a current disability and whether there is a link between service and the currently claimed disability, both of which require competent evidence.  See Wade v. West, 11 Vet. App. 302 (1998) (holding that evidence of a causal nexus between an in-service event and a current disability is still required even when a veteran is shown to have participated in combat); Collette v. Brown, 82 F.3d 389, 392 (1996).  

In this case, the Veteran is not shown to have been involved in combat.  Indeed, his DD Form 214 does not show that he was in receipt of any awards, medals, or decorations indicative of combat service.  Further, the Veteran does not contend that his current rib fracture residuals are in any way related to combat service or that he is entitled to the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b).   Therefore, such presumption does not apply.  

In evaluating the merits of the Veteran's claim, the Board initially notes that, although he has reported that he currently suffers from fractures involving the fifth and eighth ribs, there is no clinical documentation showing current residuals of a fifth and eighth rib fracture of record.  The Board notes that there is earlier medical evidence noting an old sixth rib fracture.  See February 1989 VA progress note.  The Board recognizes that the Veteran is a retired nurse and was a medical aide during his military service.  Thus, he has received some medical training in connection with his former professions, and may be competent to diagnose the claimed rib fracture residuals.  Further, judicial case law suggests that a lay person (i.e., a person with no medical training) may even be competent to diagnose a fracture.  See Jandreau v. Nicholson, supra. at 1377.  Further, there is some evidence of record reflecting a previous rib fracture.  Therefore, because there is no clear indication that the Veteran's diagnosis of fracture residuals of the fifth and eighth ribs is not credible, the Board resolves reasonable doubt in his favor and finds that there is sufficient evidence of current fracture residuals of the fifth and eighth ribs for the purposes of this adjudication.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Because it has been determined that the evidentiary record sufficiently establishes current fracture residuals involving the 5th and 8th ribs, the Board will next consider whether the evidentiary record supports a finding of in-service incurrence of that condition.  

As stated above, the Veteran has asserted that he fractured his ribs in service while riding in the back of an ambulance in July 1972.  His STRs confirm that he suffered a contusion of the back sustained after a fall on July 30, 1952, and his left back was taped.  Although he indicated at his Travel Board hearing that he had been treated for fractured ribs in service (i.e., that his ribs had been taped up so tightly that he could hardly breathe), the STRs are completely devoid of any complaints, findings, or treatment indicative of any rib fracture during either the Veteran's first or second periods of active service.  Instead, the STRs reflect that the Veteran's left back was taped, but with no reference made to a rib fracture.  In this regard, the Board particularly notes that the Veteran is shown to have undergone routine chest X-rays at various times subsequent to the injury such as in January 1954, December 1954, and January 1955, and no abnormalities were found at any of those times.  Also, in February 1955, the Veteran underwent his separation examination for the first period of active service and his chest and lungs were clinically evaluated as normal at that time.  There was no reference to a past rib fracture which had occurred in service.  


Similarly, at the time of the Veteran's re-enlistment in July 1957, his chest and lungs were clinically evaluated as normal and there was no mention of any past fracture of the ribs.  When he separated from service in July 1960, he specifically denied having any history of pain or pressure in his chest on his report of medical history and made no mention of a prior rib fracture sustained in service.  In fact, he specifically described his present health, in his own words, as "good except for a bad knee" on the report of medical history.  His chest and lungs were again clinically evaluated as normal at the July 1960 separation examination, and the Veteran affirmed that there had been no change in his medical condition since his last medical examination on his Physical Condition on Separation Statement.   

In addition, we observe that the Veteran underwent a VA medical examination in March 1961 in connection with a claim he had filed for a left knee disorder.  At that time, the Veteran had a negative chest X-ray and again made no reference to a past rib fracture in service.  

Indeed, the first evidence of a rib fracture found in the record is shown in February 1989.  At that time, the Veteran's chest X-ray showed an old right 6th rib fracture and was otherwise negative.  This evidence is not shown until more than 36 years after the July 1952 injury and more than 28 years after separation from his second period of service.  Further, although the Veteran filed multiple claims for various disorders beginning in January 1961, his first mention of rib fracture residuals allegedly related to service was in 2003, when he filed his claim of service connection.  This was more than 42 years after his separation from the second period of active service.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony).  See also 38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, supra, at 1333 (Fed. Cir. 2000) (it is proper to consider Veteran's entire medical history, including lengthy period with absence of complaints or treatment).  


Thus, the documentation contemporaneous with service, i.e., the Veteran's STRs, to include those pertaining to the July 1952 back injury, do not show any complaint, diagnosis, or treatment indicating that he sustained any rib fracture in service, and the Veteran specifically denied having any history of chest pain or pressure on the separation report of medical history and made no mention of a past rib fracture sustained in service at that time.  The remainder of the evidentiary record is also silent for any indication of any rib fracture until many years after service.  While the Board recognizes that the 1989 notation that it was an "old" fracture indicates that the rib fracture took place prior to 1989, there is no indication in the evidentiary record that the rib fracture occurred during military service.  As stated above, the Veteran's chest was clinically evaluated as normal on several occasions in service after the 1952 back injury and the chest X-rays in service and approximately eight months after service, i.e., in 1961, were negative.  Further, the Veteran did not assert that he had rib fracture residuals related to an alleged in-service injury until 2003, when he filed his service connection claim.  Moreover, the Board observes that there is no credible medical opinion of record linking the Veteran's claimed rib fracture residuals in any way to his period of active military service.  Although the Veteran, as a retired nurse, may be competent to provide such an opinion and he has suggested a link between current rib fracture residuals and service, the Board does not find his account of having suffered a rib fracture in service to be credible after consideration of the evidentiary record as a whole, to include his statements contemporaneous with service, and we afford more probative value to the other evidence discussed above.  
 
In summary, the Board finds that the credible and probative evidence of record is against finding that the Veteran's claimed fracture residuals of the fifth and eighth ribs were incurred during active military service, and there is no credible evidence of record otherwise relating that currently claimed disorder to service.   

Therefore, based upon the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the claim for service connection, and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

ORDER

Entitlement to service connection for fifth and eighth rib fracture residuals is denied.

REMAND

For reasons explained below, review of the record reveals that this case must be remanded for further evidentiary development before the Board may proceed to evaluate the merits of the following claims.  

A.  Rheumatoid arthritis, low back disorder, right knee disorder

The Veteran seeks entitlement to service connection for rheumatoid arthritis and a right knee disorder, on the bases that the claimed disorders originated in service or, in the alternative, are secondary to his service-connected left knee disability.  He also seeks service connection for a low back disorder, on the bases that his current disorders are related to the injuries to his back sustained during active military service.

The Board observes that the STRs include several potentially relevant findings with respect to the claimed disorders.  

Regarding the Veteran's claimed rheumatoid arthritis, the Board initially notes that it is defined as a chronic systemic disease primarily of the joints, usually polyarticular, marked by inflammatory changes in the synovial membranes and articular structures, and by muscle atrophy and rarefaction of the bones.  Although the evidence shows that rheumatoid arthritis was not diagnosed until 1985, the Veteran's STRs show that the Veteran demonstrated mild synovitis of both knees with negative X-rays in October 1953.   The records also show that the Veteran complained of pain in a left finger in November 1957, and a ganglion was removed from his middle finger in December 1957.  Further, the Veteran was shown to have arthritis of the left knee in January 1959.    

Regarding the claimed right knee disorder, in addition to the potentially relevant October 1953 finding involving the right knee discussed in the paragraph above, the Board observes that the Veteran was diagnosed with chondromalacia of both patellae in March 1958.  Also, he is shown to have twisted his right knee in October 1959 and was determined to have sprained the medial collateral ligament in his right knee.       

Regarding the claimed low back disorder, the Board notes that the Veteran's STRs show that he reported that he suffered a contusion of the back in July 1952 and complained of an aching back (although the area was unspecified) in December 1958.  However, there is also evidence of post-service injury included in the claims folder.  

The competent medical evidence shows that the Veteran is currently diagnosed with rheumatoid arthritis and a low back disorder.  There is also evidence to indicate that he currently suffers from a right knee disorder.     

However, no medical examination has been provided or medical nexus opinion obtained with respect to any of the above claims. 

In consideration of the foregoing, the Board finds that a remand for a medical examination and medical opinion based on review of the claims folder is warranted in this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

B.  Osteomyelitis of the right great toe and a TDIU

Regarding the Veteran's claimed osteomyelitis of the right great toe, the Board notes that he has primarily asserted that the claimed disorder is secondarily related to his rheumatoid arthritis.  Treatment records also suggest that the Veteran's osteomyelitis is secondary to his rheumatoid arthritis.  For reasons explained above, the service connection claim for rheumatoid arthritis is being remanded for further evidentiary development.  Because the outcome of this claim appears to be dependent upon the outcome of claimed rheumatoid arthritis, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined). 

Similarly, regarding the Veteran's claim for a TDIU, we note that the claim is dependent upon the outcome of all of the other claims being remanded for further evidentiary development.  Consequently, it must also be remanded.  See Harris v. Derwinski, supra. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate examination for his claimed rheumatoid arthritis.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.

a.  Based on review of the claims folder and examination and interview of the Veteran, the examiner should provide an opinion  as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current rheumatoid arthritis was caused by, or was initially manifested during, the Veteran's active military service, to include consideration of any symptomatology shown therein or any incident or event therein; OR whether such a relationship to service is unlikely (i.e., a probability of less than 50 percent.)

b.  If the answer to the above question is negative, the examiner should next address the issue of whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any currently identified rheumatoid arthritis, even if not directly related to service, has been caused or aggravated by the Veteran's service-connected left knee disability (i.e., the Veteran asserts that arthritis in his left knee disability has progressed to other parts of the body), or whether such causation or aggravation is unlikely (i.e., less than a 50/50 probability).  

c.  The examiner should also provide an opinion on whether the Veteran's right great toe osteomyelitis is at least as likely as not (i.e., to at least a 50/50 degree of probability) secondarily related to rheumatoid arthritis, on either a causation or aggravation basis; or whether such causation or aggravation is unlikely (i.e., less than a 50/50 probability).  

d.  The examiner should discuss evidence contained in the Veteran's STRs, to include pertinent entries in mentioned above, and post-service lay and medical evidence, as well as any applicable medical principles in support of his or her conclusions.  In regard to the lay evidence of record, the examiner should note the multiple statements and testimony the Veteran has submitted on his own behalf, regarding in-service and post-service symptoms and experiences, and the examiner should consider the credibility of those statements in light of confirming or contradicting evidence of record, including objective findings, as appropriate.

e.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

f.  Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If the conclusion is that the Veteran has rheumatoid arthritis which has been aggravated after service by the service-connected left knee disability, the examiner should attempt to identify the baseline level of severity of the condition before the onset of such aggravation, and the degree to which the aggravation has worsened the pre-existing condition.

g.  Note:  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner should so state, and explain why that is so.  Because the Board is under judicial directive generally not to accept inconclusive opinions, a clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  Schedule the Veteran for an appropriate examination for his claimed low back disorder.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.

a.  Based on review of the claims folder and examination and interview of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current low back disorder was caused by, or was initially manifested during, the Veteran's active military service, to include consideration of any symptomatology shown therein or any incident or event therein; OR whether such a relationship to service is unlikely (i.e., a probability of less than 50 percent.)

b.  The examiner should discuss evidence contained in the Veteran's STRs, to particularly include the July 1952 and December 1958 entries mentioned above, and post-service lay and medical evidence, to include treatment records or other evidence referable to any post-service back injury, as well as any applicable medical principles in support of his or her conclusions.  In regard to the lay evidence of record, the examiner should note the multiple statements and testimony the Veteran has submitted on his own behalf, regarding in-service and post-service symptoms and experiences, and the examiner should consider the credibility of those statements in light of confirming or contradicting evidence of record, including objective findings, as appropriate.

c.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  Note:  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner should so state, and explain why that is so.  Because the Board is under judicial directive generally not to accept inconclusive opinions, a clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Schedule the Veteran for an appropriate examination for his claimed right knee disorder.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.

a.  Based on review of the claims folder and examination and interview of the Veteran, the examiner should provide an opinion, for each right knee diagnosis, as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current right knee disorder was caused by, or was initially manifested during, the Veteran's active military service, to include consideration of any symptomatology shown therein or any incident or event therein; OR whether such a relationship to service is unlikely (i.e., a probability of less than 50 percent.)

b.  If the answer to the above question is negative, the examiner should next address the issue of whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any currently identified right knee disorder, even if not directly related to service, has been caused or aggravated by the Veteran's service-connected left knee disability (the Veteran asserts overuse of the right knee due to the severity of his left knee disability), or whether such causation or aggravation is unlikely (i.e., less than a 50/50 probability).  

c.  The examiner should discuss evidence contained in the Veteran's STRs, to include pertinent entries in October 1953, March 1958, and October 1959 as mentioned above, and post-service lay and medical evidence, as well as any applicable medical principles in support of his or her conclusions.  In regard to the lay evidence of record, the examiner should note the multiple statements and testimony the Veteran has submitted on his own behalf, regarding in-service and post-service symptoms and experiences, and the examiner should consider the credibility of those statements in light of confirming or contradicting evidence of record, including objective findings, as appropriate.

d.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If the conclusion is that the Veteran has a right knee disorder which has been aggravated after service by the service-connected left knee disability, the examiner should attempt to identify the baseline level of severity of the condition before the onset of such aggravation, and the degree to which the aggravation has worsened the pre-existing condition.

f.  Note:  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner should so state, and explain why that is so.  Because the Board is under judicial directive generally not to accept inconclusive opinions, a clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After the above development has been accomplished to the extent possible, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with an SSOC and an appropriate period of time for response.  Then return the case to the Board, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


